Exhibit 10.1
STOCKHOLDERS’ AGREEMENT
     This Stockholders’ Agreement, dated as of January 15, 2010 (this
“Agreement”), by and between WCA Waste Corporation, a Delaware corporation (the
“Company”) and the persons listed as stockholders on Exhibit A hereto (together
with it the Related Transferees, collectively and singly, the “Stockholders”).
RECITALS
     WHEREAS, on December 9, 2009, the Company, WCA of Massachusetts, LLC, a
Massachusetts limited liability company (“WCA Massachusetts”), WCA of Ohio, LLC,
an Ohio limited liability company (“WCA Ohio” and, together with WCA
Massachusetts, “WCA Subs,” and together with the Company, the “WCA Parties”),
Live Earth LLC, a Delaware limited liability company (“Live Earth”), Champion
City Recovery, LLC, a Massachusetts limited liability company (“CC”), Boxer
Realty Redevelopment, LLC, a Massachusetts limited liability company (“BR”),
Sunny Farms Landfill, LLC, an Ohio limited liability company (“SF”) and New
Amsterdam & Seneca Railroad Company, LLC, an Ohio limited liability company
(“NA,” and together with Live Earth, CC, BR and SF, the “Live Earth Parties”)
entered into an Equity Interest and Asset Purchase Agreement (the “Purchase
Agreement”) pursuant to which the Company issued an aggregate of 3,555,556
shares of common stock of the Company, par value $0.01 per share, (“Common
Stock”), and may issue up to an additional 2,000,000 shares of Common Stock
pursuant to certain earn-out provisions as partial consideration for the
acquisition by the WCA Subs of the Equity Interests and the Transferred Assets
(each as defined in the Purchase Agreement); and
     WHEREAS, 3,000,002 shares issued by the Company at Closing could deemed to
be beneficially owned by or distributed to the Stockholders and up to 777,778
shares that may be issued by the Company to Live Earth Funding LLC pursuant to
the earn-out provisions set forth in the Purchase Agreement could be deemed to
beneficially owned by or distributed to the Stockholders; and
     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Stockholders have agreed to certain terms and conditions on its
stock ownership as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the issuance of the Common Stock
pursuant to the Purchase Agreement and the other promises contained therein, and
in consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE 1
DEFINITIONS; REPRESENTATIONS AND WARRANTIES
Section 1.1 Definitions. Unless otherwise specified all references to “days”
shall be deemed to be references to calendar days. For purposes of this
Agreement, the following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean (a) any other Person directly or indirectly
controlled by, controlling or under common control with the Person as to which
affiliation is being tested; and (b) if any Person is an individual, any member
of the immediate family (including, spouse and children) of and sharing a
household with such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family. For purposes of this
definition, it is expressly intended that any Person who now or hereafter
controls, directly or indirectly, a Stockholder that is not an individual shall
be subject to the restrictions of Section 2.1 and the provisions of Article 3 as
if it were the Stockholder, including (without limitation) any management
company, advisory, manager and/or general partner of the Stockholder.
     “Board of Directors” shall mean the Board of Directors of the Company.
     “Business Day” shall mean any day that is not Saturday, Sunday or other day
when banks are required or permitted to be closed in the State of Delaware.
     “Closing” shall mean the closing of the transactions contemplated by the
Purchase Agreement.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Group” shall mean a “group” as such term is used in Section 13(d)(3) of
the Exchange Act (as in effect, and based on legal interpretations thereof
existing, on the date hereof).
     “Law” shall mean any applicable foreign, federal, state and local law,
statute, rule, regulation, code and ordinance.
     “Majority Vote” shall mean (i) the affirmative vote of a majority of the
entire Board of Directors, including the affirmative vote of a majority of all
of the Unaffiliated Directors, voting separately or (ii) as regards matters
within the authority of any committee of the Board of Directors consisting
entirely of Unaffiliated Directors, the affirmative vote of such committee
(including for purposes of clauses (i) and (ii), an action by unanimous written
consent).
     “Management Change” shall mean if, for any reason, either (i) Tom J. Fatjo,
Jr. is no longer serving as Chief Executive Officer of the Company or
(ii) Jerome M. Kruszka is no longer serving as President of the Company.
     “Ownership” and “Own” whether or not capitalized and including all
correlative terms, with respect to the position of any Person as to any Voting
Securities shall include the following:
(i) all Voting Securities of which such Person would be deemed to have
“beneficial ownership” as defined in Rule 13d-3 under the Exchange Act as in
effect on the date of this Agreement; and
(ii) all Voting Securities Owned by a Related Person.
     “Person” shall mean any individual, Group, corporation, general or limited
partnership, limited liability company, governmental entity, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

-2-



--------------------------------------------------------------------------------



 



     “Related Person” shall mean, with respect to any Person, (i) any Affiliate
of such Person, and (ii) a Group in which such Person is a member.
     “Related Transferee” shall mean any Related Person who acquires Common
Stock from the Stockholder who executes an instrument in the form and substance
satisfactory to the Company in which it agrees to be bound by the terms of this
Agreement as if an original signatory to this Agreement (in which case each of
the Stockholder and each such Related Transferee shall thereafter be a
“Stockholder” and collectively the “Stockholders” for all purposes of this
Agreement).
     “Reorganization Transaction” shall mean: (i) any merger, consolidation,
recapitalization, liquidation, acquisition or other business combination
transaction involving the Company; (ii) any tender offer or exchange offer for
any securities of the Company; or (iii) any sale or other disposition of assets
of the Company or any of its subsidiaries in a single transaction or in a series
of related transactions in each of the foregoing cases constituting individually
or in the aggregate 4.9% or more of the Company’s issued and outstanding Voting
Securities.
     “Transfer” shall mean, whether or not capitalized and including such
correlative terms as “Transferring” or “Transferred,” with respect to Voting
Securities or any portion thereof, (i) a transaction by which the Stockholder or
any Related Person sells, assigns, grants, gives, exchanges, disposes or
transfers to another Person or entity any legal or beneficial, or direct or
indirect, right or interest therein or with respect thereto or (ii) entry into
an agreement or understanding with respect to the foregoing.
     “Unaffiliated Directors” shall mean those Persons who are elected as
directors of the Board of Directors by the holders of Common Stock (i) who are
not the designees and/or affiliated with the Stockholder or its Related Persons
(including an officer or an employee, consultant or advisor (financial, legal or
other) of the Stockholder or any Related Person of the Stockholder, or any
person who shall have served in any such capacity within the three-year period
immediately preceding the date such determination is made) and (ii) who do not
otherwise have a personal or conflicting interest in the particular matter or
proposal in question.
     “Voting Securities” shall mean (i) any securities entitled, or which may be
entitled at any point in the future, to vote in the election of directors of the
Company, whether upon conversion exercise, exchange or otherwise, (ii) any
securities convertible or exercisable into or exchangeable for such securities
(whether or not the right to convert, exercise or exchange is subject to the
passage of time or contingencies or both), or (iii) any direct or indirect
rights or options to acquire any such securities; provided that unexercised
options granted pursuant to any employment benefit or similar plan and rights
issued pursuant to any stockholder rights plan shall be deemed not to be “Voting
Securities.”
ARTICLE 2
COVENANTS OF STOCKHOLDERS
     Section 2.1 Prohibited Actions. Unless otherwise specifically approved by a
Majority Vote of the Board of Directors (after full disclosure by the
Stockholders), the Stockholders will not, and will cause each of its Related
Persons not to, directly or indirectly:

-3-



--------------------------------------------------------------------------------



 



          (a) acquire or obtain, or make an offer or enter into any arrangement
that would have the effect of acquiring or obtaining, Ownership with respect to
any class of Voting Securities if, after giving effect to any such acquisition,
the Stockholders individually or collectively would Own more than thirty percent
(30%) of any class of Voting Securities; provided, that the Stockholders will
not be precluded by the foregoing from (i) an acquisition as a result of a stock
split, stock dividend or similar recapitalization, (ii) the receipt and exercise
of stock options or similar rights granted by the Company to the Stockholder in
his capacity as a director or an Affiliate of the Stockholder that is a director
as compensation for performance as a director of the Company, (iii) acquisitions
of shares of Common Stock pursuant to the Purchase Agreement; or
(iv) acquisition of any rights which are granted to all stockholders of the
Company (and any shares issuable upon exercise thereof); or
          (b) enter into any arrangements or understandings with any third
Person in any manner inconsistent with the other provisions set forth in this
Section 2.1.
     Section 2.2 Restriction on Sales. Unless otherwise specifically approved by
a Majority Vote of the Board of Directors (after full disclosure by the
Stockholder), the Stockholders will not, and will cause each of its Related
Persons not to, directly or indirectly, Transfer Common Stock of the Company
representing more than ten percent (10%) of the Company’s issued and outstanding
shares of Common Stock in any given single transaction or series of related
transactions to any Person or entity.
ARTICE 3
VOTING AND TRANSACTIONAL APPROVALS
     Section 3.1 Voting. The Stockholders agree that they shall, and shall cause
their respective Related Persons, to:
          (a) unless otherwise approved by a Majority Vote, to take reasonable
efforts to cause to be present, in person or represented by proxy, at all
meetings of stockholders of the Company so that all Voting Securities Owned by
the Stockholders and their Related Persons shall be counted for the purpose of
determining the presence of a quorum at such meetings;
          (b) in connection with any proposals submitted to stockholders of the
Company, including, but not limited to proposals as to Reorganization
Transactions, the Stockholders shall vote or cause to be voted, or consent with
respect to, all Voting Securities Owned by the Stockholders in the manner
recommended by a Majority Vote; and
          (c) in connection with any “solicitation” of “proxies” to vote (as
those terms are defined in Regulation 14A under the Exchange Act) with respect
to the Company or its Affiliates, the Stockholders shall participate in any such
solicitation in a manner that is consistent with and in support of the
recommendation of a Majority Vote relating to each matter as to which any such
solicitation of proxies relates.
     Section 3.2 Management of the Business. Following the Closing and except as
provided in this Agreement, management of the Company will continue to have full
authority to operate the day-to-day business affairs of the Company to the same
extent as prior to the

-4-



--------------------------------------------------------------------------------



 



Closing. In this regard, the Chief Executive Officer of the Company shall
continue to be in charge of all matters within his authority on the date hereof,
subject, as required by Delaware law, to the requirement that the business and
affairs of the Company shall be managed by or under the direction of the Board
of Directors.
ARTICE 4
MISCELLANEOUS
Section 4.1 Termination of Obligations. This Agreement shall terminate and the
obligations of the Stockholders under this Agreement shall terminate upon the
earlier of (a) the fifth anniversary of the date of this Agreement and (b) the
180th day after the date on which the Stockholders and their Related Persons
collectively Own Voting Securities representing less than 5% of the voting power
associated with all outstanding Voting Securities (as long as on such date and
at all times during such 180 day period, the Stockholders and their Related
Persons collectively Own Voting Securities representing less than 5% of the
voting power associated with all outstanding Voting Securities). If a Management
Change occurs on or before the date specified in the first sentence in this
Section 4.1, than, except for the Section 2.1, this Agreement shall terminate
and the remaining obligations of the Stockholders under this Agreement, other
than Section 2.1, shall terminate on the date of such Management Change.
     Section 4.2 Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, fax or air courier
guaranteeing delivery:

                  If to the Company:   WCA WASTE CORPORATION         1 Riverway,
Suite 1400         Houston, TX 77056
 
      Attn:   Tom J. Fatjo, III
 
      Phone:   (713) 292-2400
 
      Fax:   (713) 292-2455
 
                With a copy to:   ANDREWS KURTH LLP         600 Travis        
Suite 4200         Houston, Texas 77002
 
      Attn:   Jeff C. Dodd, Esq.
 
      Phone:   (713) 220-4200
 
      Fax:   (713) 220-4285

or to such other person or address as the Company shall furnish to the
Stockholders in writing;
          If to the Stockholders, to the address listed opposite each such
Stockholder’s name on Exhibit A hereto, or to such other person or address as
the Stockholders shall furnish to the Company in writing.
     All such notices, requests, demands and other communications shall be
deemed to have been duly given: at the time of delivery by hand, if personally
delivered; five (5) Business Days after being deposited in the mail, postage
prepaid, if mailed domestically in the United States

-5-



--------------------------------------------------------------------------------



 



(and seven (7) Business Days if mailed internationally); when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the Business Day for
which delivery is guaranteed, if timely delivered to an air courier guaranteeing
such delivery.
     Section 4.3 Legends.
          (a) Each Stockholder shall present or cause to be presented promptly
all certificates representing Voting Securities Owned by such Stockholder or any
of its Affiliates, for the placement thereon of a legend substantially to the
following effect, which legend will remain thereon as long as such Voting
Securities are Owned by any Stockholder or an Affiliate of any Stockholder:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A
STOCKHOLDERS’ AGREEMENT, DATED AS OF JANUARY 15, 2010, BETWEEN WCA WASTE
CORPORATION AND CERTAIN STOCKHOLDERS OF WCA WASTE CORPORATION NAMED THEREIN AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF EXCEPT IN ACCORDANCE THEREWITH. A COPY OF SAID AGREEMENT IS ON FILE
AT THE OFFICE OF THE CORPORATE SECRETARY OF WCA WASTE CORPORATION.”
          (b) The Company may enter a stop transfer order with the transfer
agent or agents of Voting Securities against any disposition not in compliance
with the provisions of this Agreement.
     Section 4.4 Enforcement. The Stockholders, on the one hand, and the
Company, on the other hand, acknowledge and agree that irreparable injury to the
other party would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that, in addition to any other remedies which may be
available at law or in equity, each party hereto (the “Moving Party”) shall be
entitled to seek specific enforcement of, and injunctive relief to prevent any
violation of, the terms of this Agreement. The parties further agree that no
bond shall be required as a condition to the granting of any such relief.
     Section 4.5 Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby. This Agreement may be amended only by a written instrument
duly executed by the parties or their respective successors or assigns;
provided, however, that any amendment or waiver by the Company shall be made
only with the prior approval of a Majority Vote of the Board of Directors.
     Section 4.6 Severability. Whenever possible, each provision or portion of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law, rule or regulation in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in

-6-



--------------------------------------------------------------------------------



 



such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision shall have been replaced with a provision which shall,
to the maximum extent permissible under such applicable law, rule or regulation,
give effect to the intention of the parties as expressed in such invalid,
illegal or unenforceable provision.
     Section 4.7 Headings. Descriptive headings contained in the Agreement are
for convenience only and will not control or affect the meaning or construction
of any provision of this Agreement.
     Section 4.8 Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties, and each such
executed counterpart will be an original instrument.
     Section 4.9 No Waiver. Any waiver by any party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
     Section 4.10 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Company and Stockholders, and to their
respective successors and assigns other than, in the case of Stockholders,
transferees that are not Related Transferees, including any successors to the
Company or Stockholders or their businesses or assets as the result of any
merger, consolidation, reorganization, transfer of assets or otherwise, and any
subsequent successor thereto, without the execution or filing of any instrument
or the performance of any act; provided that no party may assign this Agreement
without the other party’s prior written consent, except by the Stockholders to a
Stockholder or a Related Transferee as expressly provided in this Agreement.
     Section 4.11 Governing Law. This Agreement will be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without giving effect to the conflict of laws principles thereof.
     Section 4.12 Further Assurances. From time to time on and after the date of
this Agreement, the Company and Stockholders, as the case may be, shall deliver
or cause to be delivered to the other party hereto such further documents and
instruments and shall do and cause to be done such further acts as the other
parties hereto shall reasonably request to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure that it is protected in acting hereunder.
     Section 4.13 Consent to Jurisdiction and Service of Process. Any legal
action or proceeding with respect to this Agreement or any matters arising out
of or in connection with this Agreement, and any action for enforcement of any
judgment in respect thereof shall be brought exclusively in the state or federal
courts located in the State of Delaware, and, by execution and delivery of this
Agreement, the Company and Stockholders each irrevocably consent to service of
process out of any of the aforementioned courts in any such action or proceeding
by the

-7-



--------------------------------------------------------------------------------



 



mailing of copies thereof by registered or certified mail, postage prepaid, or
by recognized international express carrier or delivery service, to the Company
or Stockholders at their respective addresses referred to in this Agreement. The
Company and Stockholders each hereby irrevocably waive any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement brought in
the courts referred to above and hereby further irrevocably waives and agrees,
to the extent permitted by applicable Law, not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing in this Agreement shall affect the
right of any party hereto to serve process in any other manner permitted by Law.
[SIGNATURE PAGE FOLLOWS]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first referred to above.

            WCA WASTE CORPORATION
      By:     /s/ Tom J. Fatjo, Jr.       Name:   Tom J. Fatjo, Jr.     
Title:   Chairman and Chief Executive Officer        STOCKHOLDERS:
      /s/ Joseph E. LoConti       Joseph E. LoConti            /s/ Daniel J.
Clark       Daniel J. Clark            GREGORY J. SKODA REVOCABLE TRUST
      /s/ Gregory J. Skoda       Gregory J. Skoda, its Trustee           
PATRICIA A. SKODA REVOCABLE TRUST
      /s/ Patricia A. Skoda       Patricia A. Skoda, its Trustee         

-9-



--------------------------------------------------------------------------------



 



Exhibit A
Stockholders

     
Joseph E. LoConti
  6140 Parkland Blvd, Suite 300 Mayfield Heights, Ohio 44124
 
   
Daniel J. Clark
  35875 Michael Drive, Solon, Ohio 44139
 
   
Gregory J. Skoda Revocable Trust, Gregory J. Skoda, its Trustee
  13390 Ledgebrook Lane, Chagrin Falls, Ohio 44022
 
   
Patricia A. Skoda Revocable Trust, Patricia A. Skoda, its Trustee
  13390 Ledgebrook Lane, Chagrin Falls, Ohio 44022

 